Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 28, 2016

The Court of Appeals hereby passes the following order:

A16A1148. RODNEY JEROME DAVIS v. THE STATE.

      In 2003, Rodney Jerome Davis pled guilty to two counts of burglary and was
sentenced to 20 years, with 10 years to be served on probation after he served 10
years in prison. In 2014, after Davis was released on probation, he was arrested for
shoplifting and giving a false name, and the court revoked 6 years of his probation.
Davis then filed a pro se “Motion to Reduce and/or Modify Sentence,” arguing that
he likely would be charged with misdemeanors and his arrest for misdemeanor
offenses did not warrant a 6 year revocation. The trial court denied Davis’s motion,
and Davis filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of this appeal is the revocation of
Davis’s probation, he was required to file an application for discretionary appeal in
order to appeal. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505
SE2d 228) (1998). We lack jurisdiction over this direct appeal, which is therefore
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            04/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.